Citation Nr: 1437045	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-23 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1987.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

During the course of the appeal, the Veteran changed his representation from the Puerto Rico Public Advocate for Veterans Affairs to Veterans of Foreign Wars.  After an appeal is certified to the Board, requests to change representation are subject to the restrictions set forth in 38 C.F.R. § 20.1304, which allow a change in representation only within 90 days of certification to the Board or if the claimant can show good cause for changing representation.  Here, the Veteran submitted a new VA Form 21-22 in June 2013, designating Veterans of Foreign Wars as his new representative.  As this designation was within 90 days of the June 2013 letter notifying the Veteran that his appeal was being certified to the Board, the change in representation is valid without the need to show cause.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claims.

Initially, the Veteran maintained that his bilateral knee disability was directly related to his active duty service.  During the course of the appeal, he then raised the issue of service connection as secondary to his service-connected lumbar spine disability.  During a December 2011 VA examination, the Veteran was diagnosed with bilateral degenerative joint disease of the knees which the examiner concluded was less likely than not due to or the result of the Veteran's service-connected lumbar spine disability because lumbar strain and/or lumbar degenerative disc disease does not cause knee degenerative joint disease.  The examiner stated that the Veteran's bilateral knee condition was most likely due to the natural process of aging.  Further, the VA examiner noted that there were no complaints of knee pain found in the Veteran's service treatment records and no knee evaluations until more than 20 years following his separation from service.

However, the December 2011 VA opinion did not address whether the Veteran's bilateral degenerative joint disease of the knees was aggravated by his service-connected back disability.  38 C.F.R. § 3.310(b).  Accordingly, a remand for an addendum opinion is necessary to ensure there is a complete record upon which to decide the claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In June 2012, the Veteran was afforded a VA general medical examination.  The VA examiner concluded that each of the Veteran's service-connected disabilities alone do not render him unemployable.  However, the opinion did not consider the combined effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Therefore, a remand is needed to obtain an addendum opinion addressing the combined effects of the Veteran's service-connected disabilities on his employability, without regard to his age or any non-service connected disabilities.

On remand, any outstanding treatment records identified should be obtained.  See 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for complaints related to his bilateral knee disability since January 2012.  After securing the necessary release, the obtain these records and any VA treatment records.  

2.  After completion of the foregoing, return the Veteran's claims file to the VA examiner who evaluated the Veteran in December 2011 or another qualified VA examiner for a more detailed and responsive opinion regarding the relationship between the Veteran's bilateral degenerative joint disease of the knees and his service-connected lumbar spine disability.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

Following a review of the relevant evidence, the examiner must address the following questions:

a.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral degenerative joint disease of the knees was caused by his service-connected lumbar spine disability? 

b.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral degenerative joint disease of the knees was aggravated by his service-connected lumbar spine disability?  

c.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral degenerative joint disease of the knees was etiologically related to his active duty service?
 
Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the above, return the Veteran's claims file to the VA examiner who evaluated the Veteran in June 2012 or another qualified VA examiner for a more detailed and responsive opinion regarding the issue of whether the Veteran's service-connected disabilities render him unemployable. 

Following a review of the Veteran's claims file, the VA examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the combined effects of the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment, without regard to his age or impairment from any non-service connected disability.

In rendering the requested opinion, the VA examiner should specifically consider and discuss pertinent findings in the VA treatment records and examination reports, and the private medical records on file, as well as lay assertions of record.

4.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



